Citation Nr: 0720682	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-33 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
October 9, 1970, December 1977, or January 1997 decisions 
which denied service connection for psychosis and for a 
nervous condition.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to March 
1970 and had additional service from November 3, 1976 to 
November 19, 1976.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which reopened and denied a claim 
for service connection for schizophrenia.  

The Board remanded the case to the RO for further development 
in September 2005.  Development has been completed and the 
case is once again before the Board for review.


FINDINGS OF FACT

1.  In an unappealed October 1970 rating decision, the RO 
denied a claim for service connection for psychosis, claimed 
as aggravated by service.

2.  In unappealed December 1977 and January 1997 decisions, 
the RO denied a claim for service connection for a nervous 
condition and for psychosis, because evidence submitted was 
not new and material.  

3. The record shows that correct facts, as they were known at 
the time, were before the RO during the October 1970, 
December 1977, or January 1997 decisions; the record does not 
establish that RO incorrectly applied statutory or regulatory 
provisions at the time such that the outcome of the claim 
would have been manifestly different but for the error.

4. There was a tenable basis for the RO's October 1970 rating 
decision which found that the veteran's psychosis clearly and 
unmistakably pre-existed his military service, and clearly 
and unmistakably was not aggravated therein.

5.  There was a tenable basis for the RO's December 1977 and 
January 1997 decisions which found that evidence that was 
both new and material evidence had not been received to 
reopen a previously denied claim for service connection.  

6.  Evidence received since the January 1997 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for chronic schizophrenia, 
paranoid type.  

7.  The veteran is shown by competent medical evidence to 
have chronic schizophrenia, paranoid type, etiologically 
related to active service.  


CONCLUSIONS OF LAW

1.  The October 1970 rating decision, which denied service 
connection for psychosis, claimed as aggravated by service, 
does not contain CUE.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105 (2006). 

2.  The December 1977 rating decision, which denied service 
connection for a nervous condition because new and material 
evidence had not been received, does not contain CUE.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2006). 

3.  The January 1997 RO decision, which denied service 
connection for psychosis because new and material had not 
been received, does not contain clear and unmistakable error. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2006). 

4.  The January 1997 RO decision, which denied service 
connection for psychosis, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

5.  Evidence received subsequent to the January 1997 RO 
decision pertaining to a psychiatric disability is new and 
material; the claim for service connection for chronic 
schizophrenia, paranoid type, is reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2006).

6.  Chronic schizophrenia, paranoid type, was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a 
November 2006 VCAA notice letter, VA informed the veteran of 
the evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA in effect asked 
the veteran to provide any evidence that pertains to his 
claim.  The November 2006 letter also provided the veteran 
with notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2006); Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).  Thus, VCAA notice must include an explanation of 
the meaning of both "new" and "material" evidence, and 
must describe the particular type of evidence necessary to 
substantiate any service connection elements found to be 
insufficiently shown at the time of the prior final denial.  

Although VA did not provide the veteran with adequate notice 
in regard to new and material evidence, in light of the 
Board's favorable decision on that issue, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also Kent v. Nicholson, No. 04-181 (U. S. Vet. App. Mar. 31, 
2006).  The November 2006 notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, in light of the Board's favorable decision as 
to service connection, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a decision in the 
present appeal despite any inadequate notice.  Id.   There is 
no indication that any notice deficiency reasonably affects 
the outcome of this case.  Thus, the Board finds that any 
such failure was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the provisions of the VCAA do not apply to a 
claim based on an allegation of CUE. See Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc). The CAVC held that an 
attempt to obtain benefits based on an allegation of CUE "is 
fundamentally different from any other kind of action in the 
VA adjudicative process." Id. at 178.  As such, an allegation 
of CUE does not represent a "claim" but rather is a 
collateral attack on a final decision. The provisions of the 
VCAA, therefore, are not applicable to the adjudication of 
the issue of CUE in a prior final decision.

The veteran's service medical records, VA treatment records, 
VA and private examinations, and various lay statements have 
been associated with the claims file.  VA has provided the 
veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  The record is complete 
and the case is ready for review.

B.  Law and Analysis

In an October 1970 rating decision, the RO denied service 
connection for psychosis.  A December 1977 rating decision 
and a January 1997 letter continued the previous denial of 
service connection because the veteran had not provided new 
and material evidence showing that a psychiatric disability 
was incurred or aggravated in service.  The veteran did not 
appeal the RO decisions, and they are final in the absence of 
CUE.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a).

To establish a valid CUE claim, a claimant must show that 
there was an error in the prior adjudication of the claim.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a 
specific and rare kind of error of fact or law that compels 
the conclusion, to which reasonable minds could not differ, 
that the result in the decision in question would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  A claimant must assert more than 
mere disagreement with how the facts were weighed or 
evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Fugo, 
supra.

To determine whether CUE is present in a prior determination, 
a claimant must show that: (1) "[e]ither the correct facts, 
as they were known at that time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); See also Bustos 
v. West, 179 F.3d 1378, 1381 (1999); Eddy v. Brown, 9 Vet. 
App. 52 (1996).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 223, 235-36 (1993).  

The CAVC has held that the mere misinterpretation of facts 
does not constitute CUE. Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one that would 
have manifestly changed the outcome at the time it was made. 
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993). "It is a 
kind of error, of fact or law, that when called to attention 
of later reviewers, compels a conclusion, to which reasonable 
minds cannot differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Where evidence establishes CUE, the 
prior decision will be reversed or amended. 38 C.F.R. § 
3.105(a) (2006).  For the purpose of authorizing benefits, 
the rating or other adjudicative decision, which constitutes 
a reversal of a prior decision on the grounds of CUE, has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  Id.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including psychosis, 
may be presumed to have been incurred or aggravated during 
service if the veteran served 90 days or more during a period 
of war and they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  New and material evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2006).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  Evidence may be new and material where it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even if it does not warrant revision of a previous decision.  
Hodge v. West, 155 F.3d 1356 (1998).  If the Board determines 
that the evidence submitted is new and material, it must 
reopen the case and evaluate the appellant's claim in light 
of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 
512 (1992).  

1.  CUE 

In an October 1970 rating decision, the RO denied service 
connection for psychosis.  A December 1977 rating decision 
and a January 1997 letter continued the previous denial of 
service connection because the veteran had not provided new 
and material evidence showing that a psychiatric disability 
was incurred or aggravated in service.    
The veteran contends in his September 2001 claim that there 
was CUE in the October 1970, December 1977, and January 1997 
decisions which denied service connection; specifically, he 
asserts that the rating decisions did not grant him the 
presumption of soundness, and did not grant the presumption 
of aggravation, if he was deemed to have had a preexisting 
psychiatric problem.

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled . . . compensation.  38 U.S.C. § 310 (1970 & 1977); 
38 U.S.C.A. § 1110 (West 1997).  A veteran is considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such.  38 
U.S.C. §§ 311, 337 (1970 & 1977); 38 U.S.C.A. § 1111, 1137 
(West 1997).  A preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C. § 353 
(1970 & 1977); 38 U.S.C.A. § 1153 (West 1997).

The evidence of record at the time of the October 1970 rating 
decision included the veteran's service medical records and 
an April 1970 hospital summary.  A November 1969 induction 
examination did not reflect any psychiatric problems.  
Clinical records show that the veteran was seen on one 
occasion for trouble with sleeping; he was treated with 
Benadryl for sleep.  On his February 1970 discharge 
examination, the veteran noted on a report of medical history 
that he had trouble with sleeping, depression or excessive 
worry, nervous trouble.  The examiner also noted "psy 
trouble" but stated that there was no residual for any of 
the above complaints.

The April 1970 hospital summary reflects a diagnosis of 
schizophrenia, paranoid type.  The summary noted that the 
veteran was discharged from the Army after 29 days of basic 
training.  Since his discharge in March 1970, the veteran had 
been home, withdrawn and conclusive.  The hospital summary 
also stated that the veteran had a suboptimal adaptation 
since 1967 at the age of 17.  

In an April 1970 application for compensation and pension, 
the veteran claimed he had a schizophrenic reaction based on 
aggravation.  The October 1970 rating decision denied service 
connection for psychosis.  The RO found that service medical 
records were negative for any psychosis.  The RO also noted 
findings from the April 1970 hospital summary which reflects 
suboptimal adaptation since 1967.  Based on this evidence, 
the RO determined that the veteran's condition pre-existed 
service and was not aggravated by his short period of 
service.  

In order to constitute CUE, the alleged error must have been 
outcome determinative and the error must have been based upon 
the evidence of record at the time of the original decision.  
See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002).  
The Board finds that at the time of the October 1970 denial, 
the April 1970 hospital summary provided a tenable basis for 
the RO to determine that a psychiatric condition pre-existed 
service, as it noted that the veteran had a suboptimal 
adaptation since 1967.  Further, at the time of the October 
1970 denial, service medical records did not reflect a 
chronic psychiatric disability diagnosed in service, and thus 
provided a tenable basis for the RO to determine that the 
veteran did not have a chronic psychiatric disability which 
was incurred in or aggravated by service.  While reasonable 
minds could differ on the weighing of the evidence and the 
conclusions reached, "simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). Simply put, 
the evidence for consideration demonstrated that the veteran 
had psychiatric complaints on discharge and a diagnosis 
shortly after service, and possible psychiatric problems 
prior to service.  After weighing the evidence, the RO 
concluded that the weight of the evidence demonstrated that 
the veteran's psychiatric problems preceded service and were 
not aggravated in service.  Although the Board is granting 
the underlying benefit sought on appeal, the analysis of a 
CUE claim must be done without the benefit of hindsight and 
later accumulated evidence.  Accordingly, the Board concludes 
that there was no CUE in the October 1970 rating decision 
which denied service connection for psychosis, claimed as 
aggravated by service.  

The RO found in December 1977 and January 1997 decisions, 
that the veteran had not submitted new and material evidence 
sufficient to reopen his previously denied claim for service 
connection.  New evidence submitted at the time of the 
December 1977 rating decision, included several VA hospital 
admission notices for schizophrenia from June 1970 to August 
1977.  New evidence submitted at the time of the January 1997 
RO decision included several VA hospital admission notices 
for bipolar disorder and schizophrenia between March 1978 and 
March 1995 and Form DD-214 which reflects additional service 
in November 1976.  Although this evidence was new in that it 
had not been previously submitted, the Board finds that there 
was a tenable basis for the RO's determination that this 
evidence was not material, and did not establish a claim for 
service connection.  New evidence at the time of the December 
1977 and January 1997 denials reflect post-service 
psychiatric hospitalizations and established then current 
treatment for schizophrenia and other psychiatric symptoms.  
However, post-service psychiatric hospitalizations were 
already considered at the time of the October 1970 denial. 
The veteran's Form DD-214 reflects a brief period of service 
in November 1976, with noted marginal or non-productive 
performance.  The new evidence did not establish in-service 
incurrence of a psychiatric disability or aggravation of such 
and thus, was not deemed to be material.  Therefore, the 
Board finds that there was not CUE in the December 1977 and 
January 1997 decisions which denied service connection for a 
nervous condition or psychosis because new and material 
evidence had not been submitted. See Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993). 

2.  Service Connection for Chronic Schizophrenia, Paranoid 
Type

As noted, the RO previously considered and denied the 
veteran's claim for service connection for schizophrenia in 
an October 1970 rating decision.  The RO found that new and 
material evidence adequate to reopen the claim had not been 
submitted in December 1977 and January 1997 decisions.  In a 
July 2003 rating decision, the RO reopened and reconsidered 
the veteran's claim for service connection on the merits.  
The Board believes that the RO was ultimately correct in 
reopening the veteran's claim for service connection; 
nevertheless, the Board must address the issue of new and 
material evidence.  See Barnett v. Brown, 83 F.3d 1380, 1383-
1384 (Fed. Cir. 1996) (Stating that the Board is required to 
determine whether new and material evidence has been 
presented before it can reopen a claim and re-adjudicate 
service connection or other issues going to the merit).  

The last final unappealed decision was issued in a January 
1997 RO letter which stated that evidence sufficient to show 
that a disability was incurred in service or aggravated by 
service was not submitted to warrant reconsideration for 
service-connection.  Evidence received subsequent to the 
January 1997 decision includes (1) November 1976 service 
personnel records; (2) November 2001 lay statements from the 
veteran's family members; (3) a November 2002 letter signed 
by Dr. J.M., Ph.D.; and (4) a June 2003 VA examination 
report.  This evidence is new in that it was not previously 
submitted.  New evidence shows that the veteran had service 
in November 1976 and was discharged due to unsuitability, 
with noted disciplinary problems, and a character and 
behavioral disorder.  Lay statements from the veteran's 
family members indicate that the veteran exhibited 
psychiatric symptoms shortly after service.  The letter from 
Dr. J.M. indicates that a psychiatric condition developed in 
service.  The June 2003 VA examination reflects a current 
diagnosis of chronic schizophrenia, paranoid type.  The Board 
finds that the new evidence is material in that it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge v. West, 155 F.3d 1356 (1998).  The Board finds 
that the new evidence, when considered with previous evidence 
of record, raises a reasonable possibility of substantiating 
the veteran's claim.  

Accordingly, the Board finds that the veteran has submitted 
new and material evidence sufficient to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
The Board will perform a de novo review of merits of the 
veteran's claim based on all the evidence of record. See 38 
C.F.R. § 3.156(c) (2006); see also Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

As previously noted, a November 1969 induction examination 
did not reflect any psychiatric problems.  The veteran's 
March 1970 discharge examination indicates that the veteran 
had psychiatric complaints upon discharge.  Notably, prior to 
discharge, a February 10, 1970 Request for Physical and 
Psychiatric Evaluation was sent to the veteran's commanding 
officer.  It was noted that elimination action was 
contemplated because the veteran was despondent, had 
daydreams, and appeared to have a behavioral disorder.  It 
was noted that the veteran had been counseled on January 28 
and February 4, and by cadre on numerous occasions.  In a 
February 26, 1970, letter to the commanding officer, it was 
noted that the veteran was under consideration for separation 
for unsuitability and a waiver of rehabilitative assignment 
was requested as the veteran was not amenable to further 
rehabilitation.  In another letter that same date, the 
veteran was recommended to be discharged prior to ETS for 
unsuitability and the veteran had a character and behavioral 
disorder that was not amenable to rehabilitation in the 
military setting.  The veteran was hospitalized in April 
1970, shortly after separation from service, and discharged 
from the hospital with a diagnosis of schizophrenia, in June 
1970.  

The veteran also served an additional 17 days in November 
1976 before he was discharged for unsuitability.  Service 
personnel records noted various disciplinary problems.  In a 
November 15, 1976 Proposed Discharge Action UP Trainee 
Discharge Program (TDP) it was reported that the veteran had 
shown a complete lack of respect for authority and that he 
was a strong AWOL potential.  The veteran's poor attitude had 
caused undue hardship upon his fellow soldiers in that they 
had to do his job to include making the veteran's bed.  He 
was transferred to from the 3rd platoon to the 4th platoon and 
still displayed a poor attitude and lack of self-discipline 
by walking out of chapel services and wandering over to the 
hospital.  It was felt that the veteran should be discharged 
immediately for the good of the service.  A November 16, 1976 
letter to the veteran's commander noted that the veteran was 
hostile, argumentative, and unresponsive.  His attitude had 
been unsatisfactory since his arrival at the Reception 
Station and had not improved since he joined the battalion.  
He refused to work with peers and lacked self-discipline.  
The DD 214 from the veteran's later period of service 
includes a notation of marginal or non-productive performance 
(Trainee Discharge Program).    

A June 2003 VA examination reflects a current diagnosis of 
chronic schizophrenia, paranoid type.  He offered no opinion 
regarding the etiology of the veteran's schizophrenia.  

Finally, in a November 2002 evaluation, Dr. J.M. opined that 
the veteran's psychiatric disability was incurred in service 
in 1970, and was not pre-existent to service.  According to 
CAVC, "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board. Id.  In this case, Dr. J.M. 
reviewed and cited pertinent findings from the claims file.  
He stated that he had reviewed the veteran's entire claims 
file.  He based his conclusion on lay statements from the 
veteran's family, psychiatric problems reported on service 
medical records, problems noted in the veteran's 1970 
personnel records, and VA psychiatric hospitalizations 
subsequent to service.  Dr. J.M. noted that there was no 
evidence to suggest that the veteran had any psychiatric 
problems at the time he enlisted.  He referenced service 
medical records dated in November 1969 and January 1970.  
Moreover, he noted that the veteran's sisters had all sworn 
that the veteran was mentally sound before and up to the time 
of enlistment.  He cited to affidavits from the veteran's 
sisters.  Dr. J.M. noted that mental problems began 
developing a month after he reported to boot camp as 
evidenced by his February 1970 complaint of trouble sleeping.  
On February 10, 1970, Dr. J.M. observed, the veteran was 
referred for psychiatric consultation.  Dr. J.M. noted that 
in contrast to the veteran's November 1969 SF-89, which noted 
no conditions past or present that might imply mental 
instability, the February 1970 examination noted dizziness or 
fainting spells; frequent or severe headache; frequent 
indigestion; frequent trouble sleeping; depression or 
excessive worry; and periods of unconsciousness.  He also 
noted that the examining physician wrote that the veteran 
'has psy trouble...".  Dr. J.M. stated that within one month 
of the veteran's discharge, he was psychotic.  He observed 
that the change in the veteran was obvious to his sisters as 
evidenced by their affidavits.  Dr. J.M. then stated that 
incredibly (because the veteran had already been hospitalized 
several times for schizophrenia), the veteran enlisted again 
in 1976, and he provided examples of the difficulties the 
veteran had during that enlistment, summarizing that what was 
interpreted as "a lack of discipline" was in fact the 
behavior of an untreated schizophrenic.  He then noted the 
veteran's subsequent lengthy history of hospitalizations for 
schizophrenia.  

In summary, Dr. J.M. found that based on his careful reading 
of the evidence to include the entire claims folder, there 
was no suggestion of a preexisting mental disorder of any 
kind.  The exact opposite appeared to be the case, not only 
according to the examining physician at the time of the 
veteran's enlistment, but also according to the veteran's 
sisters.  Furthermore, the evidence clearly indicated the 
development of psychiatric difficulties (which were noted by 
the veteran's physician while he was in service) shortly 
after enlistment.  He found that such difficulties were 
schizophrenia which necessitated hospitalization within a 
month after separation.  It was Dr. J.M.'s professional 
opinion that a psychiatric condition was noted while the 
veteran was in service and that it developed to at least a 10 
percent level of disability within one year after discharge.  

The Board finds that Dr. J.M.'s opinion as to service 
connection is probative.  The Board notes that the veteran 
had not served 90 days or more during a period of war, thus 
the presumption for service connection for psychosis does not 
apply.  Dr. J.M. also indicated, however, that a psychiatric 
condition began in service.  As conceded by the RO, the 
statements of the veteran's family members as well as the 
November 1969 enlistment examination show no history of 
psychiatric problems prior to and at enlistment into service.  
The RO accepted the fact that the veteran was of sound 
condition at enlistment.  The Board concurs in this 
assessment based on the service medical records, and recent 
lay and medical evidence submitted in connection with this 
reopened claim.  The only opinion of record, that of Dr. 
J.M., concludes that the veteran's schizophrenia had its 
onset in military service in 1970 and he has supported his 
opinion, based on a review of the entire claims folder, with 
specific and persuasive references to the record.  As such, 
and resolving any reasonable doubt in the veteran's favor, 
the Board finds service connection is warranted.  

C.  Conclusion

There was no CUE in October 1970, December 1977, or January 
1997 decisions which denied service connection for psychosis 
and for a nervous condition. The record shows that correct 
facts, as they were known at the time, were before the RO 
during the October 1970, December 1977, or January 1997 
decisions; the record does not establish that RO incorrectly 
applied statutory or regulatory provisions at the time such 
that the outcome of the claim would have been manifestly 
different but for the error.

Subsequent to the last final unappealed January 1997 RO 
decision, new and material evidence has been submitted to 
reopen a claim for service connection for chronic 
schizophrenia, paranoid type.

The veteran has been diagnosed with chronic schizophrenia, 
paranoid type; service medical records reflect psychiatric 
complaints upon discharge; post-service VA hospitalization 
records show that the veteran was diagnosed with 
schizophrenia shortly after service; and a private 
psychiatric evaluation indicates, based on a review of the 
entire claims folder, that a psychiatric condition had its 
onset in service in 1970.  Therefore, the Board concludes 
that the evidence supports a finding that the veteran has 
chronic schizophrenia, paranoid type, etiologically related 
to active service.  


ORDER

As to the claim of CUE in RO decisions of October 1970, 
December 1977, and January 1997, the appeal is denied.  

Service connection for chronic schizophrenia, paranoid type, 
is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


